Citation Nr: 0638753	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-30 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
20 percent for diabetes mellitus.  

2.  Entitlement to an initial disability rating greater than 
50 percent for post-traumatic stress disorder.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 








INTRODUCTION

The veteran had active service from July 1963 to August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

A review of the veteran's substantive appeal, received in 
August 2004, shows that he requested a hearing before a 
Member of the Board (i.e., Veterans Law Judge) at the RO.  In 
August 2006, the RO sent the veteran notice that a hearing 
was scheduled on September 12, 2006.  The veteran failed to 
appear for his scheduled hearing, and there is no record that 
a request for another hearing was ever made.   Without good 
cause being shown for the failure to appear, no further 
hearing can be scheduled and appellate review may proceed.


FINDINGS OF FACT

1.  Prior to September 3, 2005, the veteran's diabetes 
mellitus is productive of the need for insulin, and 
restricted diet, but is not shown to require a regulation of 
activities.  

2.  As of September 3, 2005, the veteran's diabetes mellitus 
is productive the need for insulin, a restricted diet, and 
regulated exercise; it is not shown to be productive of 
episodes of ketoacidosis or hypoglycemic reactions resulting 
in one or two hospitalizations per year or twice a month 
visits to a diabetic care provider, plus complications that 
would not be compensable if separately evaluated.  

3.  The veteran's for post-traumatic stress disorder has been 
manifested by complaints of complaints of hypervigilance, 
irritability, some depression, nightmares, anger, and sleep 
difficulties; his psychiatric disorder has not resulted in 
occupational and social impairment with deficiencies in most 
areas.


CONCLUSIONS OF LAW

1.  Prior to September 3, 2005, the criteria for an initial 
disability rating greater than 20 percent for diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.119, Diagnostic Code 
7913 (2006).

2.  As of September 3, 2005, the criteria for a disability 
rating of 40 percent, and no more, for diabetes mellitus have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.119, Diagnostic Code 7913 (2006).

3.  The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that higher initial ratings are warranted 
for his diabetes mellitus, and post-traumatic stress disorder 
(PTSD).  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.

On April 16, 2003, the veteran filed his claims for service 
connection for diabetes mellitus, and PTSD.  In October 2003, 
the RO granted service connection for diabetes mellitus, 
evaluated as 40 percent disabling, from April 16, 2002, and 
PTSD, evaluated as 30 percent disabling.  The RO assigned an 
effective date for service connection for diabetes mellitus, 
and PTSD, of April 16, 2003.  

In May 2004, the RO determined that its assignment of a 40 
percent rating for diabetes mellitus was clear and 
unmistakable error (CUE), and that a 20 percent rating was 
warranted, with an effective date of April 16, 2002 assigned 
for the 20 percent rating.  In addition, the RO increased the 
veteran's rating for PTSD to 50 percent, with an effective 
date of April 16, 2003 assigned for the 50 percent rating.  
Given the foregoing, the issues have been characterized as 
stated on the cover page of this decision.  

The veteran is appealing the original assignments of 
disability evaluations following awards of service 
connection.  In such a case, it is not the present levels of 
disability which are of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2006).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2006).

A.  Diabetes Mellitus

With regard to the history of the disability in issue, see 
38 C.F.R. § 4.1 (2006), VA and non-VA medical reports dated 
prior to the date of service connection show that the veteran 
has a history of obesity, diabetes, and a recommended 
diabetic diet regime dating back to at least 1999.  See 
reports from Western Medical Center, dated in 1999.  Also in 
1999, he was treated for a myocardial infarction, with 
notations of coronary artery disease.  Id.  VA progress notes 
indicate that he has received ongoing treatment for type II 
diabetes with use of home insulin, and recommendations for a 
calorie-restricted diet, and an exercise program.  See e.g. 
VA progress notes, dated in August 2001 and October 2002.  VA 
progress notes dated after August 2001 indicate that the 
veteran's diabetes was under poor control, and that he had 
elevated blood sugar.  

The veteran's diabetes mellitus is currently rated as 20 
percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 
(DC) 7913.  The Board further notes that service connection 
is currently in effect for diabetic neuropathy of the left 
lower extremity, and for diabetic neuropathy of the right 
lower extremity.  

Under DC 7913, a 20 percent disability evaluation is assigned 
for diabetes mellitus requiring insulin and restricted diet; 
or, an oral hypoglycemic agent and restricted diet.  A 40 
percent rating when the disability requires insulin, a 
restricted diet, and regulation of activities.  

1.  Prior to September 3, 2005

The relevant medical evidence consists of VA progress notes, 
dated between April 2003 and 2005, and two examination 
reports from a non-VA physician.  

The VA progress notes show that the veteran has received 
ongoing treatment for his diabetes, with a number of 
notations of poorly controlled hyperlipidemia, and elevated 
blood sugar/glucose levels.  This evidence also shows that he 
was recommended for a low-fat and low-cholesterol diet, and a 
daily exercise program.  However, there are indications that 
at times he was noncompliant with both his recommended diet, 
and his exercise program.  See e.g. VA progress notes, dated 
in October and December of 2003, January 2004.  A March 2005 
VA progress note indicates that the veteran was engaging in 
regular exercise three times per week and that he was 
encouraged to continue, and that a diabetic foot exam was 
normal.  A May 2005 VA progress note indicates "terrible" 
blood sugar at 270, with the normal range indicated as 80 to 
115, and a "terrible" hemoglobin level of 12, with a level 
of seven considered optimal.  

An examination report from L. Chang, M.D., dated in July 
2003, shows that the veteran reported that he was followed by 
his physician four to six times per year.  He denied having 
any hypoglycemic episodes.  He was taking Humulin Ultralente 
75 units a.m., and 60 units p.m., and Novolog 25 units a.m., 
and 30 units p.m.  He also reported a restriction of activity 
with numbness, tingling, and abnormal sensation in both feet 
due to diabetic neuropathy, and intermittent lower extremity 
pain especially with ambulation.  He denied a history of 
diabetic retinopathy, but reported difficulty with distant 
vision and reading for the last two years.  He denied a 
history of skin ulcerations or diabetic nephropathy.  On 
examination, he weighed 268 pounds.  He was well-developed, 
well-nourished, and moderately obese.  There was decreased 
sensation to light touch and pinprick in the bilateral lower 
extremities below the knee.  Reflexes were 2+ at the knees 
and ankles.  Coordination was within normal limits, and motor 
strength was 5/5.  Glucose was elevated at 223, triglyceride 
elevated at 363, and cholesterol elevated at 226.  The 
diagnoses were diabetes mellitus type II, coronary artery 
disease, status post five-vessel coronary artery bypass 
grafting surgery, secondary to diabetes, and diabetic 
neuropathy.  The examiner noted that there was no evidence of 
acute retinal changes, no evidence of skin ulcerations, 
peripheral vascular disease, or peripheral edema.  

An examination report from Dr. Chang, dated in April 2004, 
indicates that it was primarily undertaken to evaluate the 
veteran's heart condition.  The report shows that the veteran 
reported that he had shortness of breath, dizziness, and 
fatigue.  On examination, he weighed 280 pounds.  He was 
well-developed, well-nourished, and moderately obese.  Pulses 
in the lower extremities were 2+ bilaterally.  The diagnosis 
was coronary artery disease.  

The Board finds that a rating in excess of 20 percent is not 
warranted under DC 7913.  The evidence does not show that 
during the time period in issue, the veteran required a 
regulation of activities.  In this regard, the VA progress 
notes show that exercise was repeatedly recommended.  See 
e.g. VA progress notes, dated in November 2003; January and 
March of 2005.  There is no competent evidence to show that a 
regulation of activities was required.  Based on the 
foregoing, the Board finds that overall, the evidence does 
not show that the veteran's diabetes mellitus was manifested 
by symptomatology that more nearly approximates the criteria 
for an evaluation of 40 percent under DC 7913, and that the 
preponderance of the evidence is against a 20 percent 
evaluation prior to September 3, 2005.


2.  As of September 3, 2005

The only relevant medical evidence dated during this time 
period is an examination report from J. Tamiry, M.D., dated 
in September 2005, which indicates that the examination was 
performed on September 3, 2005.  This report shows that the 
veteran reported that he was currently taking Metformin, 2000 
milligrams (mg.) PO qd (by mouth, every day), Glipizide, 40 
mg. PO qd, and insulin on a BID (twice a day) regimen.  He 
denied a recent history of hospitalizations for diabetic 
ketoacidosis or hypoglycemia.  He stated that he saw his 
physician for his diabetes about seven to eight times a year.  
He complained of numbness and tingling sensation in both feet 
with abnormal sensation.  He denied a history of diabetic 
retinopathy, diabetic dermopathy, peripheral vascular 
disease, or intermittent claudication.  On examination, he 
weighed 274 pounds.  He was well-developed, and well-
nourished.  There was no evidence of skin ulceration, 
drainage, or discharge.  The extremities had no evidence of 
gangrene, atrophic skin changes, or ulceration.  Posterior 
pulses were intact in the lower extremities.  There was 
decreased sensation to pinprick and vibration above the 
malleoli with extension to the tips of the toes.  Reflexes 
were 1+ at the patellas and +-0 in the ankles.  Urinalysis 
showed glucose 1+ abnormal, otherwise within normal limits.  
The relevant diagnoses were adult-onset diabetes mellitus, 
insulin dependent, and peripheral diabetic neuropathy 
affecting the lower extremities.  The examiner noted that he 
was not aware of any non-diabetic condition that was 
aggravated by the veteran's diabetes.  In addition, the 
veteran was recommended to avoid strenuous physical 
activities to avoid hypoglycemic episodes.  

The Board finds that as of September 3, 2005 the criteria for 
a 40 percent rating have been met.  Specifically, the 
evidence shows that the veteran requires insulin, and a 
restricted diet.  In addition, Dr. Tamiry's reports notes 
that the veteran "should avoid strenuous physical activities 
to avoid hypoglycemic episodes," and this is evidence of a 
regulation of activities.  There is no medical evidence to 
show that a regulation of activities is not required.  The 
Board therefore finds that as of September 3, 2005 the 
criteria for a 40 percent rating have been met under DC 7913.  

A rating in excess of 40 percent is not warranted.  Under DC 
7913, a 60 percent evaluation is warranted for diabetes that 
requires insulin, a restricted diet, and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions resulting in one or two hospitalizations per year 
or twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.

Upon reviewing the evidence, the Board finds that the overall 
disability picture of the veteran's diabetes mellitus does 
not more closely approximate the criteria for a rating 
greater than 40 percent.  38 C.F.R. § 4.7.  Although VA and 
private medical records show that the veteran is insulin-
dependent, and on a restricted diet, with regulated activity, 
Dr. Tamiry's September 2005 report does not show that the 
veteran has episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year, or 
twice a month visits to his diabetes care provider.  The 
Board therefore finds that the medical record, as a whole, 
provides much evidence that would not support a finding that 
a 60 percent evaluation is warranted.  

B.  PTSD

With regard to the history of the disability in issue, see 
38 C.F.R. § 4.1, the veteran's service records show that he 
served in an amphibious unit of the Marine Corps, with 
service in the Republic of Vietnam.  A VA progress note, 
dated in December 2002, shows that the veteran sought 
treatment for depression, anger, and irritability.  He 
reported that he had been married three times, and divorced 
for three years.  He had two children at home, and he worked 
in real estate selling businesses, and also did multilevel 
marketing.  The Axis I diagnoses were depressive disorder, 
anxiety, rule out MDD (major depressive disorder), and rule 
out PTSD.  The Axis V diagnosis was a GAF (global assessment 
of functioning) score of 61.  

The RO has evaluated the veteran's PTSD as 50 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
rating criteria for evaluating psychoneurotic disorders are 
as follows:

70 percent: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships;

50 percent: occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships;

38 C.F.R. Part 4, Code 9411 (2006).

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) (DSM-IV).  A GAF Score of 41 to 
50 denotes serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF Score of 51 
to 60 denotes moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF Score of 61 to 70 denotes some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Id., at. 47.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995).

Although some of the veteran's recorded symptoms are not 
specifically provided for in the ratings schedule (e.g., such 
symptoms as nightmares), the symptoms listed at 38 C.F.R. § 
4.130 are not an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The relevant medical evidence of record consists of VA 
progress notes, dated between April 2003 and 2005, records 
from the Vet Center, dated in 2003, and an examination 
reports from non-VA physicians.  

Overall, the VA progress notes show that the veteran received 
a number of treatments for psychiatric symptoms.  This 
evidence shows that the veteran first received treatment 
(during the time period in issue) in May 2003, at which time 
he reported that he had never had any mental health 
treatment.  He complained of nightmares, sleep difficulties, 
hypervigilance, depression, and anger/irritability.  The 
provisional diagnosis was PTSD.  Subsequently, the findings 
note complaints of sleep difficulties, depression, low self-
esteem, guilt, anger, and irritability.  This evidence shows 
that he was primarily found to have speech, flow of thought, 
and content of thought, that were within normal limits, that 
he denied suicidal and homicidal ideation, that he was alert 
and oriented times four, and that his judgment and insight 
were fair to good, or "within normal limits."  At times, 
affect was constricted and/or anxious.  His GAF scores ranged 
between 50 and 65.  VA progress notes, dated in January and 
September of 2005, note "severe" symptoms, and contain GAF 
scores of 50 (current) and 55 (past year).  

Reports from the Vet Center, dated in 2003, show treatment 
for complaints of nightmares, sleep disturbance, anger and 
irritability, an exaggerated startle response, and problems 
with authority figures.  A May 2003 report describes his 
memory, judgment and insight as "fair."  A July 2003 report 
notes that he was taking Celexa.  Mood was noted to be 
euthymic with congruent affect.  Memory, insight and judgment 
were all "well."  All reports discussing suicidal or 
homicidal ideation indicate that the veteran denied having 
these, and all reports discussing his thought processes 
indicate that they were logical and goal-directed.  

A examination report from R. Abejuela, M.D., dated in July 
2003, shows that the veteran complained of depression, anger, 
irritability, nightmares, difficulty maintaining 
relationships, avoidance of crowds, hypervigilance.  He 
stated that he was self-employed as a real estate agent.  On 
examination, orientation was normal, and appearance and 
hygiene were appropriate.  Behavior and speech were 
appropriate.  Mood and affect were abnormal, and he was 
depressed and anxious.  Communication was normal.  Panic 
attacks, delusions, hallucinations, ritualistic obsession, 
and suicidal and homicidal ideations, were absent.  Thought 
processes were normal.  Judgment was intact.  Memory was 
moderately abnormal "in that the veteran has problems with 
highly learned materials and forgetting things."  The Axis I 
diagnosis was PTSD.  The Axis V diagnosis was a GAF score of 
65.  The examiner noted that the veteran denied drug or 
alcohol abuse, that he had occasional difficulty performing 
daily activities, that he had problems establishing and 
maintaining work relationships, that he was self-employed 
because he could not get along with other people, that his 
social relationships are diminished, and that he had 
difficulty understanding simple and complex (two or three-
step) commands.  

An examination report from Dr. Chang, dated in July 2003, was 
primarily for his diabetes, but notes that the veteran was 
oriented to person, place, time and space, and that short-
term and long-term memory were normal.  Comprehension and 
behavior were also normal.  The veteran was coherent and his 
emotional reaction was appropriate.  Social and occupational 
capacity was not restricted.  

After a careful review of the evidence of record, the Board 
finds that an evaluation in excess of 50 percent is not 
warranted.  The veteran's symptoms are not sufficiently 
severe to have resulted in occupational and social impairment 
with deficiencies in most areas, and the Board has determined 
that the preponderance of the evidence shows that the 
veteran's PTSD more closely resembles the criteria for not 
more than a 50 percent rating.  In this regard, there is no 
evidence of such symptoms as suicidal ideation, obsessional 
rituals, speech deficiencies, near-continuous panic or 
depression, impaired impulse control, spatial disorientation, 
neglect of personal appearance and hygiene, difficulty in 
adapting to stressful circumstances, or an inability to 
establish and maintain effective relationships, nor are the 
other PTSD symptoms shown to have resulted in such 
impairment.  The evidence shows that the veteran consistently 
complained of approximately the same symptomatology 
throughout this time period.  He had hypervigilance, 
irritability, some depression, nightmares, anger, and sleep 
difficulties.  His affect was described as anxious or 
constricted.  However, his speech was normal, he did not have 
any panic attacks, his memory was generally intact.  He was 
consistently found to have speech, thought content, judgment, 
and insight, that were either within normal limits, or fair 
to good.  While he did have some trouble being in crowds, he 
has been able to maintain effective self-employment, and he 
was noted to spend time as an umpire at baseball games.  He 
was assigned GAF scores that ranged between 50 and 65.  In 
this regard, although the veteran was afforded three GAF 
scores of 50, which are at the top end of the scale 
representative of "severe" symptoms, see DSM-IV, and was 
noted to have an anxious mood/affect, and to avoid social 
interactions, these scores are not accompanied by 
sufficiently supportive findings to warrant a higher 
evaluation.  For example, in those reports, he was noted to 
have logical speech, goal-directed thought process and 
content, no suicidal or homicidal ideation, no psychotic 
signs, and/or his cognition and insight were found to be 
within normal limits.  See VA progress notes, dated in 
October 2004, January and September of 2005.  Therefore, it 
is found that the 50 percent disability evaluation assigned 
to the veteran's disorder adequately compensates him for the 
degree of disability demonstrated during this time frame.  

In summary, the Board finds that when this evidence is 
weighed together with the other evidence of record, 
particularly the findings as to his psychiatric condition and 
functioning, that the evidence does not show that the 
veteran's symptoms, which include nightmares and sleep 
disturbances, are of such severity to approximate, or more 
nearly approximate, the criteria for an evaluation in excess 
of the currently assigned 50 percent under DC 9411.  See 38 
C.F.R. § 4.7.




II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004)

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a letter, dated in May 2003, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claims.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board also notes that the letter was sent to the veteran 
prior to the RO's October 2003 decision that is the basis for 
this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  
In addition, as the letter preceded the grants of service 
connection, a separate VCAA notice as to the claims for 
higher initial evaluations was not required.  See VAOPGCPREC 
8-2003, 69 Fed. Reg. 25180 (2004).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The veteran has been 
afforded examinations.  The Board concludes, therefore, that 
decisions on the merits at this time do not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).




ORDER

Prior to September 3, 2005, an initial rating in excess of 20 
percent for diabetes mellitus is denied.

As of September 3, 2005, a rating of 40 percent, and no more, 
for diabetes mellitus is granted, subject to the laws and 
regulations governing the award of monetary benefits.

An initial rating in excess of 50 percent for PTSD is denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


